DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 3 show(s) modified forms of construction in the same view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
“electroaerodynamic devices” of claim 7
“electromagnetic actuators” of claim 8
“plasma-dynamic actuators” of claim 9
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  There is an erroneous ‘or’ in the limitation “wherein the engine driving fluid mechanical devices comprise or paddles”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the term “engine driving fluid mechanical devices” is unclear in that it is unclear what an engine driving fluid mechanical device is. Based on the disclosure, it seems that this relates to devices designed to induce fluid flow, such as fans or rotors. 
Regarding claim 8, the limitation "wherein the electroaerodynamic devices comprise electromagnetic actuators" is unclear. The term ‘electromagnetic actuator’ is typically used to describe servos, electric motors, and the like, but these are not electroaerodynamic devices, which use electromagnetic fields to induce airflow. As such, this claim can not be understood as written.
Claims 5-9 are also rejected for being dependent on a reject base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and  3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moxon (US 20160332741 A1).
Regarding claim 1, Moxon discloses a rear end section for an aircraft, comprising:
a fuselage (Moxon, figure 1, item 12), a v-tail configuration (Moxon, figure 1 items 16 and 18), and
a thruster assembly mounted on the rear end section fuselage between the v-tail configuration and the rearmost section of said rear end section fuselage (Moxon, figure 1, item 30, propulsor), wherein the thruster assembly comprises:
at least one propulsion device installed to ingest and consume air forming a fuselage boundary layer (Moxon, claim 1, engines ingest boundary layer air for combustion), 
a control surface attached at the rearmost section of the rear end section fuselage (Moxon, figure 2, items 58 and 66, plug nozzle and trailing edge surface form a control surface), and
a casing covering at least part of the propulsion device such that an air inlet and an air outlet are defined between the casing and the propulsion device (Moxon, figure 2, item 34, 46, and 56; nacelle forms a casing for the propulsion device and defines an outlet and inlet), the air inlet being configured to allow a passage of the fuselage boundary layer towards the propulsion device (Moxon, ¶38, inlet ingests boundary layer air), and the air outlet being configured to direct an airflow exhausted from the propulsion device towards the control surface to divert said airflow and provide vectoring thrust for the aircraft (Moxon, ¶43, air leaving propulsion device is redirected in accordance with the position of the nozzle which forms the control surface).

Regarding claim 3, Moxon discloses the rear end section for an aircraft, according to claim 1, wherein the control surface is rotatably attached to a rearmost section of the rear end section to provide a pitching movement to the aircraft (Moxon, ¶43, plug nozzle and trailing edge surface forming control surface are rotatable about a horizontal axis to provide a pitching moment).

Regarding claim 4, Moxon discloses the rear end section for an aircraft, according to claim 1, wherein the propulsion device comprises engine driving fluid mechanical devices (Moxon, figure 2, item 32, fan rotor with rotor blades).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moxon (US 20160332741 A1) as applied to claim 1 above, and further in view of Jasklowski (US 20200189719 A1).
Regarding claim 2, Moxon discloses the rear end section for an aircraft, according to claim 1, wherein the thruster assembly casing has a main surface substantially parallel to the rear end section fuselage (Moxon, figure 2, items 12 and 34, fuselage rear end section and nacelle surface are substantially parallel), except:
wherein the casing further comprises at least one flap movable between two extreme positions, a close position wherein the flap is aligned with the main surface of the casing, and an open position wherein the flap is deflected, forming an angle with said main surface, to operate as an air-brake.
Jasklowski teaches a brake system for an aircraft including a casing (Jasklowski, figure 2a, item 110 and 206, engine with a nacelle) which further comprises at least one flap movable between two extreme positions (Jasklowski, figures 2a and 2c, items 208, fan cowling movable between a stowed and deployed position), a close position wherein the flap is aligned with the main surface of the casing (Jasklowski, figures 2a and 2c, items 202, fan cowling stowed position), and an open position wherein the flap is deflected (Jasklowski, figures 2a and 2c, items 204, fan cowling deployed position), forming an angle with said main surface, to operate as an air-brake (Jasklowski, ¶43, fan cowl acts as an air brake).
	Moxon and Jasklowski are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the nacelle of Moxon with the nacelle incorporating an air brake of Jasklowski in order to aid in aircraft deceleration (Jasklowski, ¶33).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moxon (US 20160332741 A1) as applied to claim 4 above, and further in view of Cummings (US 20200331589 A1).

 Regarding claim 5, Moxon discloses the rear end section for an aircraft according to claim 4, wherein the engine driving fluid mechanical devices comprises a fan (Moxon, figure 2, item 32, fan rotor with rotor blades), except:
wherein the engine driving fluid mechanical devices comprise fans

Cummings teaches an aircraft with a v-tail and several engine driving fluid mechanical devices comprising fans (Cummings, figure 11, item 78, fans).
	Moxon and Cummings are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the engine driving fluid mechanical devices of Moxon with the multiple fans of Cummings in order to provide redundancy in the case of a fan failure.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moxon (US 20160332741 A1) as applied to claim 4 above, and further in view of Leggelo (US 1485649 A).
 Regarding claim 6, Moxon discloses the rear end section for an aircraft according to claim 4, except:
wherein the engine driving fluid mechanical devices comprise paddles.

Leggelo teaches an engine driving fluid mechanical devices comprising paddles (Leggelo, figure 3, paddle).
	Moxon and Leggelo are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the engine driving fluid mechanical devices of Moxon with the paddle of Leggelo in order to provide propulsion to the aircraft (Leggelo, ¶2).


Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moxon (US 20160332741 A1) as applied to claim 4 above, and further in view of Schwimley (US 20100133386 A1) .

Regarding claim 7, Moxon discloses the rear end section for an aircraft according to claim 4, except:
wherein the engine driving fluid mechanical devices comprise electroaerodynamic devices.
Schwimley teaches wherein the use of electroaerodynamic devices (Schwimley, figure 1, item 10, plasma actuators).
	Moxon and Schwimley are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the engine driving fluid mechanical devices of Moxon with the plasma actuators of Schwimley in order to prevent boundary layer separation.

Regarding claim 8 (as best understood), Moxon as modified by Schwimley teaches the rear end section for an aircraft according to claim 7, wherein the electroaerodynamic devices comprise electromagnetic actuators (Schwimley, figure 1, item 10, plasma actuators are actuators that work by using electromagnetic fields to influence airflow).

Regarding claim 9, Moxon as modified by Schwimley teaches the rear end section for an aircraft according to claim 7, wherein the electroaerodynamic devices comprise plasma-dynamic actuators (Schwimley, figure 1, item 10, plasma actuators).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Cazals (FR 2943039 A1) teaches an engine between a v tail
Cazals (FR 3061146 A1) teaches an engine between a v tail
Miles (GB 1397068 A) teaches an aircraft with a jet flap behind a rear mounted engine
Roberts (GB 1581048 A) teaches 
Abramian (US 11338927 B2) teaches a boundary layer ingestion engine
Strandgren (US 1639908 A) teaches a paddle type propeller
Oyama (US 20090242698 A1) teaches an air brake system adjacent to the aircraft tail
Mertol (US 20100001131 A1) teaches an air brake sysem attached to the fuselage
Viala (US 20140367510 A1) teaches a propulsion system with a plurality of fans between a v tail and wings
Reckzeh (US 20180134406 A1) teaches the aft end of an aircraft including an engine
McLaughlin (US 2035175 A) teaches a paddle for propelling an aircraft
Brandt (US 3276696 A) teaches a jet flap for an engine
Null (US 3325123 A) teaches a system for magnetohydrodynamic control of airflow
Thayer (US 4005823 A) teaches a nozzle with a jet flap for thrust vectoring

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642